Per Curiam.
This was an action for damages for an injury resulting from a collision between an automobile and a sleigh. Plaintiff was in the sleigh and was injured by impact from the automobile while on a public highway in this state. A judgment of nonsuit was granted upon the trial of the issue at the Middlesex Circuit upon the ground that the chauffeur, who was operating the automobile, was not a servant of its owner, the defendant.
The defendant, happening to have an automobile in Trenton, hired a chauffeur named William Márchese to go there and get the machine and drive it to Passaic for him. Defendant contended, on this state of facts, that the plaintiff failed to establish the relation of master and servant between himself and Márchese, and claimed that Márchese was an independent contractor for whose torts the defendant was not liable. We think differently. His hiring the chauffeur *711to drive the ear for him from Trenton to Passaic made Márchese the defendant’s servant for and during that employment.
The judgment of nonsuit, therefore, was error and should be reversed, to the end that a venire ¿le novo may issue.
For affirmance — None.
For reversal — The Chancellor, Ohiee Justice, Garrison, Stvayze, Trenohard, Parker, Bergen, Minturn, Kaliscii, Bogert, Vbedenburgh, White, Williams, JJ. 13.